

87 SRES 546 IS: Recognizing the week of March 15 through March 21, 2020, as “National Poison Prevention Week” and encouraging communities across the United States to raise awareness of the dangers of poisoning and promote poisoning prevention.
U.S. Senate
2020-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 546IN THE SENATE OF THE UNITED STATESMarch 18, 2020Mr. Brown (for himself and Mr. Scott of South Carolina) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONRecognizing the week of March 15 through March 21, 2020, as National Poison Prevention Week and encouraging communities across the United States to raise awareness of the dangers of poisoning and promote poisoning prevention.Whereas the designation of National Poison Prevention Week was first authorized by Congress and President Kennedy in 1961 in Public Law 87–319 (75 Stat. 681);Whereas National Poison Prevention Week occurs during the third full week of March each year;Whereas the American Association of Poison Control Centers (referred to in this preamble as the AAPCC) works with the 55 poison control centers in the United States—(1)to track more than 1,000 commonly used household and workplace products; and (2)to track poisonings and the sources of those poisonings;Whereas 2,000,000 people call the poison help line annually to reach a poison control center;Whereas, as reported to the AAPCC, more than 90 percent of poison exposures reported to local poison control centers occur in the home;Whereas local poison control centers save the people of the United States $1,800,000,000 in medical costs per year;Whereas the AAPCC and poison control centers partner with the Centers for Disease Control and Prevention, the Food and Drug Administration, and State and local health departments to monitor occurrences of environmental, biological, and emerging threats in communities across the United States, including food poisoning, botulism, and vaping-associated lung injury;Whereas, in the United States—(1)more than 300 children 19 years of age and younger are treated in emergency departments for poisoning every day; and(2)980 children 19 years of age and younger die as a result of being poisoned each year;Whereas children younger than 6 years of age constitute nearly ½ of all poison exposures each year;Whereas, from 2010 to 2018, data from poison control centers revealed a significant increase of 9.9 percent in the number of intentional suicide patients who were adolescents 10 to 19 years of age, and that increase disproportionately occurred among females;Whereas, in 2018—(1)more than 114,000 children 19 years of age and younger were treated in an emergency room due to unintended pediatric poisoning; and (2)more than 90 percent of those incidents occurred in the home, most often with blood pressure medications, acetaminophen, laundry packets, bleach, or sedatives or anti-anxiety medication;Whereas 70,237 cases of death due to drug overdose were reported in the United States in 2017, and the majority of those cases, approximately 68 percent, involved an opioid; Whereas the most common medications that adults call the poison help line about are analgesics, antipsychotics, antidepressants, and cardiovascular medications;Whereas pain medications—(1)lead the list of the most common substances implicated in adult poison exposures; and (2)are the single most frequent cause of pediatric fatalities reported to the AAPCC;Whereas poison control centers issue guidance and provide support to individuals, including individuals who experience medication and dosing errors; Whereas more than 60 percent of therapeutic errors involve individuals 20 years of age or older, with more than ½ of those involving patients older than 50 years of age, and common errors include drug interactions, incorrect dosing route, incorrect timing of doses, and double doses;Whereas normal, curious children younger than 6 years of age—(1)are in stages of growth and development in which they are constantly exploring and investigating the world around them; and (2)are often unable to read or recognize warning labels;Whereas the AAPCC—(1)engages in community outreach by educating the public on poison safety and poisoning prevention; and (2)provides educational resources, materials, and guidelines to educate the public on poisoning prevention;Whereas individuals can reach a poison control center from anywhere in the United States by calling the poison help line at 1–800–222–1222;Whereas, despite regulations of the Consumer Product Safety Commission requiring that a child-resistant package be designed or constructed to be significantly difficult for children under 5 years of age to open, or obtain a harmful amount of the contents, within a reasonable time, children can still get into child-resistant packages; andWhereas, each year during National Poison Prevention Week, the Federal Government assesses the progress made by the Federal Government in saving lives and reaffirms the national commitment of the Federal Government to preventing injuries and deaths from poisoning: Now, therefore, be itThat the Senate—(1)recognizes the week of March 15 through March 21, 2020, as National Poison Prevention Week;(2)expresses gratitude for the people who operate or support poison control centers in their local communities;(3)supports efforts and resources to provide poison prevention guidance or emergency assistance in response to poisonings; and(4)encourages—(A)the people of the United States to educate their communities and families about poison safety and poisoning prevention; and (B)health care providers to practice and promote poison safety and poisoning prevention.